DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	 Claims 1-34 are pending in this office action. 

Priority
3.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.

Information Disclosure Statement
4.	Information disclosure statements (IDS), submitted April 18, 2-19 and September 23, 2019, have been received and considered by the examiner. 

Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 1-2, 4, 10-11, 19, 21, 23, 27-28 and 32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boulton et al. (US 4,746,415).
.
With regard to Claim 2, Boulton et al. disclose wherein the  offset of the second corrugation axis from the first corrugation axis is between about 25 degrees to about 90 degrees (col, 9, In 49-60; See - A second corrugated metallic sheet 6 having 
With regard to Claim 4, Boulton et al. disclose wherein the second corrugation axis is about 90 degrees offset from said first corrugation axis (col. 9, In 49-60; See A second corrugated metallic sheet 6 having perforations 7, the corrugations of sheet 6 being positioned at right angle to those of the sheet 2, and the peaks 8 of which serve as an electrode surface and the troughs 9 of which serve as electrically-conductive connecting members).
With regard to Claim 10, Boulton et al. disclose wherein at least one of the first corrugated portion and the second corrugated portions comprises a sheet having the apertures therethrough, wherein said sheet has s substantially uniform thickness (col. 9, in 49-60; See - Referring to FIGS 1 and 2 the bipolar electrode comprises a sheet 1 of thermoplastic material which serves as a barrier wall in the electrode, a first corrugated metallic sheet 2 having perforations 3, the peaks 4 of which serve as an electrode surface, and the troughs 5 of which serve as electrically conductive connecting members, and a second corrugated metallic sheet 6 having perforations 7, the corrugations of sheet 6 being positioned at right angles to those of sheet 2, and the peaks 8 of which serve as an electrode surface and the troughs 9 of which serve as electrically-conductive connecting members).
With regard to Claim 11, Boulton et al. disclose wherein at least one of the first corrugated portion and the second corrugated portion comprises a screen (col. 9, In 49-60; See - Referring to FIGS. 1 and 2 the bipolar electrode comprises a sheet 1 of 
With regard to Claim 19, Boulton et al. disclose wherein the electrode attachments comprise a weld attachment that comprises the first corrugated portion fused to the second corrugated portion (col. 9, ln 59-col 10, ln 7; See - The bipolar electrode was assembled by heat softening the sheet of thermoplastics material 1 and pressing the corrugated metallic sheets 2 and 6 into the heat-softened sheet 1 until the troughs 5 of sheet 2 and the troughs 9 of sheet 6 contact each other thereby forming the required electrical connections. Note: When the thermoplastic sheet is heated up to soften the material, that type of heating, involves plastic welding. When the thermoplastic sheet hardens, a weld attachment is formed).
With regard to Claim 21, Boulton et al. disclose wherein the first corrugated portion and second corrugated portion are each a metal screen (col. 9, In 49-60; See - Referring to FIGS. 1 and 2 the bipolar electrode comprises a sheet 1 of thermoplastic material which serves as a barrier wail in the electrode, a first corrugated metallic sheet 2 having perforations 3, the peaks 4 of which serve as an electrode surface and the troughs 5 of which serve as electrically conductive connecting members, said a second corrugated metallic sheet 6 having perforations 7, the corrugations of sheet 6 being 
With regard to Claim 23, the recitation, “wherein the first corrugated portion and the second corrugated portion are calendared or crushed together”, is a product-by-process limitation. Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.  “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  
With regard to Claim 27, Boulton et al. disclose a fuel electrode for an electrochemical cell (col. 3, In 12-19) comprising: a) a first corrugated portion (first corrugated metallic sheet 2, fig. 1) formed of electrically conductive material (col. 9, In 49-60; See -Referring to FIGS. 1 and 2 the bipolar electrode comprises a sheet 1 of thermoplastic material which serves as a 'barrier wall in the electrode, a first corrugated metallic sheet 2 having perforations 3, the peaks 4 of which serve as an electrode surface and the troughs 5 of which serve as electrically conductive connecting members), the first corrugated portion having a first corrugation axis (see fig. 1) and comprising a plurality of apertures (perforation 3, fig 1) therethrough; b) a second corrugated portion (second corrugated metallic sheet 6, fig. 1) formed of electrically 
The recitations, “for electrodeposition on the corrugated portions of the fuel electrode during charging and oxidation at the fuel electrode during discharging” and .
With regard to Claim 28, Boulton et al. disclose wherein at least one of the first corrugated portion and the second corrugated portion comprises a screen (col. 9, In 49-60; See - Referring to FIGS. 1 and 2 the bipolar electrode comprises a sheet 1 of thermoplastic material which serves as a barrier wail in the electrode, a first corrugated metallic sheet 2 having perforations 3, the peaks 4 of which serve as an electrode surface and the troughs 5 of which serve as electrically conductive connecting members, said a second corrugated metallic sheet 6 having perforations 7, the corrugations of sheet 6 being positioned at right angles to those of the sheet 2, and the peaks 8 of which serve as an electrode surface and the troughs 9 of which serve as electrically-conductive connecting members).
.

7.	Claims 1, 10-14, 22-23 and 27-32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Turek et al. (US 2012/0000789 A1).
With regard to Claim 1, Turek et al. disclose a fuel electrode for an electrochemical cell (electrode, fig. 5; para [0117]; See – FIG. 5 specifically shows a side view of a second embodiment of the apparatus of the invention containing a first electrode (1) in the form of a mesh of the embodiment depicted in FIG. 2 which is in contact with the polymer membrane (2) at lines of contact and a second electrode (3) of the embodiment depicted in FIG. 1 which is likewise in contact with the polymer membrane (2) at lines of contact); comprising: a) a first corrugated portion (first electrode 1 fig. 5; para [0117]; See - FIG. 5 specifically shows a side view of a second embodiment of the apparatus of the invention containing a first electrode (1) in the form of a mesh of the embodiment depicted in FIG. 2); formed of electrically conductive material (para [0032]; See - Preferred materials of which the first electrode (1) is composed ate the materials selected from the group consisting of graphite, titanium, titanium alloys and special metal alloys which are generally known to those skilled in the art under the names Hastelloy and Incolloy), the first corrugated portion having a first corrugation axis, (see fig. 5) and comprising a plurality of apertures (para [0117]; See- FIG 5 specifically shows a side view of a second embodiment of the apparatus of the invention containing a first electrode (1) in the form of a mesh of the embodiment .
With regard to Claim 10, Turek et al. disclose wherein at least one of the first corrugated portion and the second corrugated portions comprises a sheet having the apertures therethrough, wherein said sheet has a substantially uniform thickness (para. [0046]).
With regard to Claim 11, Turek et al. disclose wherein at least one of the first corrugated portion and the second corrugated portion comprises a screen (para [0042]; See - The second electrode (3) is preferably in the form of a mesh, a grid or a woven fabric).
With regard to Claim 12, Turek et al. disclose wherein the screen is a woven screen (para [0042]; See - The second electrode (3) is preferably in the form of a mesh, a grid or a woven fabric).
With regard to Claim 13, Turek et al. disclose wherein the first corrugated portion (fig. 2a-2b) and second corrugated portion (fig. 1a-1b) comprise corrugation-axis 
With regard to Claim 14, Turek et al. disclose wherein the corrugation-axis extensions and cross-corrugation extensions are wires (para [0120]; See - flat nickel meshes having a mesh opening of 0.5 mm and a wire thickness of 0.1 mm).
With regard to Claim 22, Turek et al. disclose wherein the wire has essentially no internal surface (para [0120]; See - flat nickel meshes having a mesh opening of 0.5 mm and a wire thickness of 0.1 mm).
With regard to Claim 23, the recitation, “wherein the first corrugated portion and the second corrugated portion are calendared or crushed together”, is a product-by-process limitation. Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.  “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). 
With regard to Claim 27, Turek et al. disclose a fuel electrode for an electrochemical cell (electrode, fig. 5; para [0117]; See – FIG. 5 specifically shows a side view of a second embodiment of the apparatus of the invention containing a first electrode (1) in the form of a mesh of the embodiment depicted in FIG. 2 which is in .
With regard to Claim 28, Turek et al. disclose wherein at least one of the first corrugated portion and the second corrugated portion comprises a screen (para [0042]; See - The second electrode (3) is preferably in the form of a mesh, a grid or a woven fabric).
With regard to Claim 29, Turek et al. disclose wherein the screen is a woven screen (para [0042]; See - The second electrode (3) is preferably in the form of a mesh, a grid or a woven fabric).
With regard to Claim 30, Turek et al. disclose wherein the first corrugated portion (fig. 2a-2b) and second corrugated portion (fig. 1a-1b) comprise corrugation-axis extensions and cross-corrugation extensions (See - In both figures it is clear there are corrugation-axis extensions (going from right to left on page) and cross corrugation extensions (going from top to bottom on page).
With regard to Claim 31, Turek et al. disclose wherein the corrugation-axis extensions and cross-corrugation extensions are wires of the electroconductive material having essentially no internal surface area (para [0120]; See - flat nickel meshes having a mesh opening of 0.5 mm and a wire thickness of 0.1 mm).
With regard to Claim 32, Turek et al. disclose the fuel electrode noted above, a cathode, an ionically conductive median communicating between the electrodes, and a metal fuel for electrodeposition (para [0123]). The recitation, “for electrodeposition on the corrugated portions of the fuel electrode during charging and oxidation at the fuel electrode during discharging”, is considered functional language which imparts intended .

8.	Claims 1, 11 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gray et al. (US 3,615,845).
With regard to Claim 1, Gray et al. disclose a fuel electrode for an electrochemical cell (fig. 1-3; col. 2, In 27-33 ; See - Now referring to FIGS. 1 and 2 fuel cell unit 10 generally comprises a boxlike structure containing four parallel connected fuel cells. It is to be understood that any number of fuel cells connected in parallel and/ or in series can be utilized with this invention. Thus, the number of fuel cells in unit 10 together with the electrical interconnections therebetween is not intended to limit the scope of this invention) comprising; a) a first corrugated portion (cathode 25, fig. 2; col 3, ln 6-13; See - Cathodes 25, 26, and 27 are identical and generally comprise corrugated member welded between two side sheet members) formed of electrically conductive material, the first corrugated portion having a first corrugation axis and .
With regard to Claim 11, Gray et al. disclose wherein at least one of the first corrugated portion and the second corrugated portion comprises a screen (figs. 1-2; col. 2, In 55-57; col. 3, In 6-13; See - Electrodes 19 and 20 can be made from any suitable anode material, for example, 80 to 120 mesh nickel screen. Also - Electrodes 25, 26 and 27 serve as the cathodes for fuel cell unit 10 and can be made from any suitable porous material known in the art such as 80 to 150 mesh silver plated stainless steel screen, for example). 
With regard to Claim 20, Gray et al. further disclose comprising: a third corrugated portion (cathode 26, fig. 2; col. 3, in 6-13; See - Cathodes 25, 26, and 27 are identical and generally comprise corrugated member welded between two side sheet members) formed of an electrically conductive material, the third corrugated portion having a third corrugation axis that is offset from said second corrugation axis and .

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 3, 5-9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Boulton et al. (US 4,746,415), as applied to Claims 1-2, 4, 10-11, 19, 21, 23, 27 and 32 above.
	With regard to Claim 3, Boulton et al. disclose the rechargeable electrochemical cell in paragraph 6 above, but do not specifically disclose wherein the second corrugation axis is about 45 degrees offset from said first corrugation axis. Before the effective filing date of the invention it would have been an obvious matter of design choice to manufacture the second corrugation axis to be about 45 degrees offset from said first corrugation axis, since such a modification would only involve a mere change in the shape of a component.  A change in shape is generally recognized as being within the level of ordinary skill in the art.  See MPEP 2144.04(IV).
With regard to Claim 5, Boulton et al. disclose the rechargeable electrochemical cell in paragraph 6 above, but do not specifically disclose wherein the corrugated portions comprise a surface area to volume ratio (sa/vol) between about 0.5 and about 10.0. Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to have the corrugated portions comprise a surface area to volume ratio (sa/vol) between about 0.5 and about 10.0, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  See MPEP 2144.05.
With regard to Claim 6, Boulton et al. disclose the rechargeable electrochemical cell in paragraph 6 above, but do not specifically disclose wherein the corrugated portions comprise a surface area to volume ratio (sa/vol) between about 0.25 and about 30.0. Before the effective filing date of the invention it would have been obvious to one 
With regard to Claim 7, Boulton et al. disclose the rechargeable electrochemical cell in paragraph 6 above, but do not specifically disclose wherein the corrugated portions comprise a surface area to volume ratio (sa/vol) of about 1.0 and about 10.0. Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to have the corrugated portions comprise a surface area to volume ratio (sa/vol) of about 1.0 and about 10.0, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  See MPEP 2144.05.
With regard to Claim 8, Boulton et al. disclose the rechargeable electrochemical cell in paragraph 6 above, but do not specifically disclose wherein corrugated portions comprise an open surface area between about 50% to about 95%. Before the effective filing date of the invention it would have been an obvious matter of design choice to manufacture the corrugated portions to comprise an open surface area between about 50% to about 95%, since such a modification would only involve a mere change in the size or shape of a component.  A change in size of shape is generally recognized as being within the level of ordinary skill in the art.  See MPEP 2144.04(IV).
With regard to Claim 9, Boulton et al. disclose the rechargeable electrochemical cell in paragraph 6 above, but do not specifically disclose wherein the fuel electrode has a volumetric void fraction between about 90% to about 99.5%. Before the effective filing 
With regard to Claim 16, Boulton et al. disclose the rechargeable electrochemical cell in paragraph 6 above, but do not specifically disclose wherein the first corrugated portion has a first corrugation ratio and the second corrugated portion has a second corrugation ratio, wherein both the first and second corrugation ratios are greater than 0.75 and no more than about 5.0. Before the effective filing date of the invention it would have been an obvious matter of design choice to manufacture the first corrugated portion to have a first corrugation ratio and the second corrugated portion to have a second corrugation ratio, wherein both the first and second corrugation ratios are greater than 0.75 and no more than about 5.0, since such a modification would only involve a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  See MPEP 2144.04(IV).

12.	Claims 5-9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Turek et al. (US 2012/0000789 A1), as applied to Claims 1, 10-14, 22-23 and 27-32 above.
With regard to Claim 5, Tarek et al. disclose the rechargeable electrochemical cell in paragraph 7 above, including wherein the first corrugated portion comprises a surface area to volume ratio (sa/vol) (para [0030]; See - The preferred and particularly preferred embodiments of the first electrode (1) are advantageous because these have 
With regard to Claim 6, Tarek et al. disclose the rechargeable electrochemical cell in paragraph 7 above, including wherein the first corrugated portion comprises a surface area to volume ratio (sa/vol) (para [0030]; See - The preferred and particularly preferred embodiments of the first electrode (1) are advantageous because these have a particularly large specific surface area per component volume as a result of the porous or open-pored structure), but do not specifically disclose wherein the first and second corrugated portions comprise a surface area to volume ratio between about 0.25 and about 30.0. Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to have the corrugated portions comprise a surface area to volume ratio (sa/vol) between about 0.25 and about 30.0, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  See MPEP 2144.05.
With regard to Claim 7, Tarek et al. disclose the rechargeable electrochemical cell in paragraph 7 above, including wherein the first corrugated portion comprises a surface area to volume ratio (sa/vol) (para [0030]; See - The preferred and particularly 
With regard to Claim 8, Tarek et al. disclose the rechargeable electrochemical cell in paragraph 7 above, but do not specifically disclose wherein corrugated portions comprise an open surface area between about 50% to about 95%. Before the effective filing date of the invention it would have been an obvious matter of design choice to manufacture the corrugated portions to comprise an open surface area between about 50% to about 95%, since such a modification would only involve a mere change in the size or shape of a component.  A change in size of shape is generally recognized as being within the level of ordinary skill in the art.  See MPEP 2144.04(IV).
With regard to Claim 9, Turek et al. disclose the rechargeable electrochemical cell in paragraph 7 above, including wherein the fuel electrode has a mesh or grid corrugated portions comprising voids (para [0120]; See – flat nickel meshes having a mesh opening of 0.5 mm and a wire thickness of 0.1 mm), Turek do not specifically disclose a volumetric void fraction between about 90% to about 99.5%. Before the effective filing date of the invention it would have been obvious to one of ordinary skill in 
With regard to Claim 16, Turek et al. disclose the rechargeable electrochemical cell in paragraph 7 above, including wherein the first corrugated portion has a first corrugation (see fig. 2a-2b, 5) and the second corrugated portion has a second corrugation (see fig. 1a-1b, 5), however, Turek et al. do not specifically disclose wherein the first corrugated portion has a first corrugation ratio and the second corrugated portion has a second corrugation ratio, wherein both the first and second corrugation ratios are greater than 0.75 and no more than about 5.0. Before the effective filing date of the invention it would have been an obvious matter of design choice to manufacture the first corrugated portion to have a first corrugation ratio and the second corrugated portion to have a second corrugation ratio, wherein both the first and second corrugation ratios are greater than 0.75 and no more than about 5.0, since such a modification would only involve a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  See MPEP 2144.04(IV).

13.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Turek et al. (US 2012/0000789 A1), as applied to Claims 1, 10-14, 22-23 and 27-32 above, and in further view of Oldani et al. (US 7,399,391).
With regard to Claim 15, Turek et al. disclose the rechargeable electrochemical cell in paragraph 7 above, including wherein both the first and second corrugated 
Oldani et al. disclose an elastic current collector (multi-layered current collector 6, fig 3; col. 4, In 31-32) which is connected to a fuel electrode (electrode 4, fig. 1; col. 3, In 59 - col, 4, In 23; See FIG 1 shows a generic electrochemical cell (1) divided by a membrane or diaphragm (2) and delimited by two conductive plates (3); the cell may genetically be an electrolysis cell or a fuel cell or other type of electrochemical reactor. The electrodes whereon the anodic and cathodic reactions take place are indicated by (4). The electrodes (4) may be any type of electrode generically known for electrochemical applications, for example metal sheets optionally activated by electrocatalytic coatings, gas diffusion electrodes obtained on porous surfaces such as carbon cloth or graphite, sinterized metals, etc. The electric contact transmission between the plate (3) and the adjacent electrode (4) is therefore preferably effected by a compressible resilient material, preferably operating in an elastic mode. This material, in the case of FIG. 1, is the current collector (6) of the invention). Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to have understood the need for a current collector as a part of the fuel electrode system in order to provide the means to collect the energy emitted from the reaction taking place within the electrodes.
s 17 is rejected under 35 U.S.C. 103 as being unpatentable over Boulton et al. (US 4,746,415), as applied to Claims 1-2, 4, 10-11, 19, 21, 23, 27-28 and 32 above, and in further view of Wilson et al. (US 956,252).
With regard to Claim 17, Boulton et al. disclose the rechargeable electrochemical cell in paragraph 6 above, but do not specifically disclose wherein the electrode attachments are stitches.
Wilson teaches a corrugated folder comprising stitches holding the member together (stitches 13; fig. 1; page 1, ln 53-58; See - The members 2 and 3 are secured together at their alternate and corresponding creases by some convenient and suitable means; as illustrated in the form of Fig. 1, said members are stitched or sewed -as indicated by 1A). Before the effective filing date of the invention it would have been obvious to a one of ordinary skill in the art to have utilized stitches within the fuel electrode of Boulton et al. as Boulton et al. already has a means for attachment in which a staple would be a possible modification.

15.	Claims 18 is rejected under 35 U.S.C. 103 as being unpatentable over Boulton et al. (US 4,746,415), as applied to Claims 1-2, 4, 10-11, 19, 21, 23, 27-28 and 32 above, and in further view of Glass et al. (US 6,835,027).
With regard to Claim 18, Boulton et al. disclose the rechargeable electrochemical cell in paragraph 6 above, but do not specifically disclose wherein the electrode attachments comprise a staple that extends from the first corrugated portion around a portion of the second corrugated portion. 
.

16.	Claims 20 is rejected under 35 U.S.C. 103 as being unpatentable over Boulton et al. (US 4,746,415), as applied to Claims 1-2, 4, 10-11, 19, 21, 23, 27-28 and 32 above, and in further view of Gray et al. (US 3,615,845).
	With regard to Claim 20, Boulton et al. disclose the rechargeable electrochemical cell in paragraph 6 above, but do not specifically disclose a third corrugated portion formed of an electrically conductive material, the third corrugated portion having a third corrugation axis that is offset from said second corrugation axis and having a plurality of apertures extending therethrough; wherein the third corrugated portion and said first and second corrugated portions are attached to each other by said electrode attachments.
Gray et al. disclose comprising: a third corrugated portion (cathode 26, fig. 2; col. 3, in 6-13; See - Cathodes 25, 26, and 27 are identical and generally comprise corrugated member welded between two side sheet members) formed of an electrically conductive material, the third corrugated portion having a third corrugation axis that is .

17.	Claims 24-26, 28-31 and 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over Boulton et al. (US 4,746,415), as applied to Claims 1 and 27 above, and in further view of Turek et al. (US 2012/000789 A1).
With regard to Claims 24-25, Boulton et al. disclose the rechargeable electrochemical cell in paragraph 6 above, but do not specifically disclose wherein the cell is a metal-air battery and the cathode is an air electrode; and a changing electrode.
Turek et al. disclose wherein the rechargeable electrochemical cell is a metal-air battery and an air cathode for the consumption of air, and a charging electrode (para. [0002 and 0022-0052]). Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to use a metal-air battery and the cathode 
With regard to Claim 26, the recitation, “wherein the first corrugated portion and the second corrugated portion are calendared or crushed together”, is a product-by-process limitation. Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.  “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). 
With regard to Claim 28, Boulton et al. disclose wherein at least one of the first corrugated portion and the second corrugated portion comprises a screen (col. 9, In 49-60). 
Turek et al. disclose wherein at least one of the first corrugated portion and the second corrugated portion comprises a screen (para [0042]; See - The second electrode (3) is preferably in the form of a mesh, a grid or a woven fabric).
With regard to Claim 29, Turek et al. disclose wherein the screen is a woven screen (para [0042]; See - The second electrode (3) is preferably in the form of a mesh, a grid or a woven fabric).

With regard to Claim 31, Turek et al. disclose wherein the corrugation-axis extensions and cross-corrugation extensions are wires of the electroconductive material having essentially no internal surface area (para [0120]; See - flat nickel meshes having a mesh opening of 0.5 mm and a wire thickness of 0.1 mm).
With regard to Claims 33-34, Boulton et al. disclose the rechargeable electrochemical cell in paragraph 6 above, but do not specifically disclose wherein the cell is a metal-air battery and the cathode is an air electrode; and a changing electrode.
Turek et al. disclose wherein the rechargeable electrochemical cell is a metal-air battery and an air cathode for the consumption of air, and a charging electrode (para. [0002 and 0022-0052]). Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to use a metal-air battery and the cathode is an air electrode and a charging electrode in the cell of Boulton et al., because Turek et al. teach that these cells are advantageous because the generally have good electrical conductivity and good chemical stability (para. [0034]).



Conclusion
18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARIE O APICELLA whose telephone number is (571)272-8614.  The examiner can normally be reached on Monday thru Friday; 8:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KARIE O'NEILL APICELLA/Primary Examiner, Art Unit 1725